DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
	Applicant’s amendment filed January 25, 2021 amending claims 12, 21 and 24, and canceling claims 18-20 and 22-23 has been entered.  Claims 1-11 and 15 were previously canceled.  Claims 12-14, 16, 17, 21, 24 and 25 are currently pending and presented for examination.

Response to Arguments
	Applicant’s arguments filed January 25, 2021 and Applicant’s supplemental response filed March 15, 2021 have been fully considered but are found not persuasive in overcoming the rejection of record. 
	Applicant argues that the claims have been amended to recite the administration of from 500 M to 1.2 mM of adenine as the sole active ingredient.  Applicant argues that Van Buren discloses a broad range for a very large number of possible agents and mixtures thereof.  Applicant argues that if the prior art does not disclose the claimed range with sufficient specificity to anticipate the claim, evidence of unexpected results within the narrow range may render the claims unobvious.  Applicant argues that 0.01% M of adenine significantly enhances cell migration by more than 50% and there is no significant increase in cell migration at concentration from 0.1% to 0.5% which is about 7400 to 37,000 M.  Thus Applicant argues that they have determined that dosages within Van Buren’s range are not effective.  Applicant further argues that adenine performs better than other compounds taught in Van Buren, specifically inosine and adenosine.  Applicant further argues that the experiments performed by Applicant are acceptable models of wound healing which would be expected to be a direct correlation to wound healing in a subject.  Thus Applicant argues in view of these data, Applicant’s claims are non-obvious over the teachings of Van Buren.
	These arguments are found not persuasive since Van Buren specifically teaches the administration of one or more compounds selected from RNA, adenine, uracil, inosine, and adenosine in a pharmaceutically acceptable carrier in an effective amount for the promotion of wound healing wherein the topical composition may be provided at a dose of about 250 M to 2.3 M in a pharmaceutically acceptable carrier [0011].  Van Buren specifically teaches in one important aspect, the present invention may involve preparing a sterile composition comprising, RNA, adenine, uracil, inosine or adenosine in an amount effective to promote wound healing and topically treating the wound of an animal with the composition [0025].  
Therefore Van Buren specifically discloses the use of the same compound for the same purpose as claimed and therefore, an ordinary skilled artisan would necessarily arrive at the effective concentrations as claimed in the instant claims.  It is obvious to vary and/or optimize the amount of a compound provided in the composition, according In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). 
Moreover, even though Van Buren does not specifically exemplify adenine, an ordinary skilled artisan can clearly envisage the use of adenine from within the genus that contains a limited number of species selected from RNA, adenine, uracil, inosine or adenosine.  Thus although Van Buren includes adenine on a list that includes other suitable therapeutic agents, a prima facie case of obviousness can still be established since picking one of a finite number of known solutions to a known problem is prima facie obvious. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007). 
 Moreover, even though Applicant has demonstrated that their claimed compounds may have some increased activity as compared to some of the compounds disclosed in the prior art, any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).  Furthermore, one would not necessarily expect the same effective concentration for one compound to be the same for other compounds having different structures.  Thus Applicant’s data does not 
Thus it is maintained that Applicant has determined an optimal concentration range for adenine for the promotion of wound healing which could have been determined without undue experimentation based on the prior art cited which specifically teaches that adenine may be selected for the promotion of wound healing in an amount between about 250 M and 2.3 M.  Further, in a patent, it is presumed that a process if used by one skilled in the art will produce the product or result described therein.  In re Weber, 405 F.2d 1403, 160 USPQ 549 (CCPA 1969). It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker. See MPEP § 716.07.  Thus Applicant’s data would not be considered surprising or unexpected in view of the prior art cited.  Thus for these reasons, the previous rejection under 35 USC 103 is hereby maintained and reproduced below.
With respect to the double patenting rejection over U.S. Patent No. 10,500,206 B2, Applicant states that they will file a terminal disclaimer if necessary once allowable subject matter is indicated.  Thus the previous double patenting rejection is hereby maintained and reproduced below.
With respect to the provisional double patenting rejection, Applicant’s arguments are found not persuasive since said rejection is not the only rejection remaining.  Thus 
This action is final.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 12-14, 16, 17, 21, 24 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,500,206 B2 (Application No. 15/456,815). Although the claims at issue the cited claims of the instant application and the cited claims of ‘206 are drawn to a method of enhancing wound healing comprising the administration of an effective amount of a composition comprising adenine.  Thus the cited claims of the instant application and the cited claims of ‘206 are mutually obvious and thus not patentably distinct.

Claim 12-14, 16, 17, 21, 24 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/697,420 (U.S. Publication No. 2020/0093829 A1 Provided on IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of copending ‘420 are drawn to a method of enhancing wound healing comprising the administration of an effective amount of a composition comprising adenine.  Thus the cited claims of the instant application and the cited claims of copending ‘420 are mutually obvious and thus not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14, 16, 17, 21, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Van Buren et al. U.S. Publication No. 2007/0254853 A1.
Claims 12-14, 16, 17, 21, 24 and 25 of the instant application claim a method for enhancing wound healing and preventing scar formation during wound healing comprising topically administrating to a subject in need thereof an effective amount of adenine and/or a pharmaceutically acceptable salt thereof as a sole active ingredient, wherein the effective amount is in a range of from 500 M to 1200 M.   
Van Buren et al. teaches compositions and methods for the treatment of animals that are immunosuppressed by preparing a topical composition supplemented with one or more compounds selected from the group consisting of nucleotides, nucleosides, nucleobases and mixtures thereof in an amount effective for promoting wound healing and contacting the wound of the immunosuppressed mammal with the topical composition (abstract).  Van Buren et al. teaches compositions and methods for promoting wound healing of an immunosuppressed mammal by preparing a topical composition that comprises one or more compounds selected from the group consisting of nucleotides, nucleosides, nucleobases and mixtures thereof in an amount effective to M to 2.3 M in a pharmaceutically acceptable carrier [0011].
Van Buren et al. teaches the treatment of humans [0012]. The wounds that may be treated include any trauma to a cell, tissue or organ, e.g., the skin, which may be caused by, e.g., a surgical wound, cutaneous injury, a blunt trauma, etc., and when used with a surgical wound, the composition may be administered to the mammal before, during or after a surgery [0012]. Van Buren et al. teaches that in some particular embodiments, the nucleosides, nucleotides, nucleobases are defined further as pyrimidine bases selected from the group consisting of uracil, thymine and cytosine and/or purine bases such as adenine and guanine [0012]. 
Van Buren et al. further teaches a method for the promotion of wound healing in an immunosuppressed subject by preparing a topical composition supplemented with one or more compounds selected from the group consisting of RNA, uracil and adenine as well as corresponding nucleosides and nucleotides (uridine, adenosine, AMP, ADP, ATP, UMP, UDP, UTP) as well as cytosine and guanine, and inosine in an amount effective for promoting wound healing and treating the immunosuppressed subject with the composition such that the wound area has increased concentrations of the compound and wherein the treating is topical [0013]. Alternatively, the method may promote wound healing in an immunosuppressed subject by preparing a composition 
Thus Van Buren et al. teaches promoting wound healing comprising the topical administration of one or more of a nucleotide, nucleoside, or a nucleobase including one or more of RNA, adenine, uracil, inosine, and adenosine in a pharmaceutically acceptable carrier, wherein the topical composition may be provided at a dose of about 250 M to 2.3 M.
Van Buren et al. does not specifically exemplify the administration of adenine.
However, based on the teachings of Van Buren et al., an ordinary skilled artisan would have been motivated to administer any one of RNA, adenine, uracil, inosine, or adenosine with a reasonable expectation of similar success.  Moreover, the genus of suitable compounds for administration to promote wound healing is limited and thus an ordinary skilled artisan can clearly envisage the administration of adenine for the promotion of wound healing based on the teachings of Van Buren et al.
Furthermore, with respect to the amounts as claimed, Van Buren et al. specifically teaches administration of doses of about 250 M to 2.3 M which overlap with the claimed amount of from 10 M to 1200 M.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). In addition, it is obvious to vary and/or optimize the amount of a compound provided in the composition, according to the guidance provided by the prior art in order to provide a composition having the desired properties such that optimal treatment of a disease is achieved.  It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). 
With respect to claims 16 and 17, since the prior art renders obvious the administration of adenine to promote wound healing, prevention of scar formation and suppression of fibroblast proliferation during wound healing will necessarily occur since administration of the same compound for the same purpose will necessarily result in the same effects as claimed.  
Thus the cited claims of the instant application are rendered obvious in view of the teachings of Van Buren et al.

Conclusion
Claims 1-11, 15, 18-20, 22 and 23 are canceled.  Claims 12-14, 16, 17, 21, 24 and 25 are rejected.  No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM